Citation Nr: 1643845	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  07-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hand.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from August 1977 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw all of his issues currently on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to increased ratings for degenerative joint disease of the right and left hands have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a).  

In a May 2016 letter, which was received by VA in June 2016, the Veteran stated that he was withdrawing his remaining two issues on appeal, namely increased ratings for arthritis of the right and left hands.  As the Veteran has properly withdrawn his appeal of all of the issues before the Board in a writing that includes his name and claim number, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  Therefore, the Board has no jurisdiction to review the claims.  In addition, the Board has not yet issued a decision on these issues; therefore, the criteria for withdrawal are met.  38 C.F.R. § 20.204.  Accordingly, the Board finds that the issues of entitlement to increased ratings for degenerative joint disease of the right and left hands are dismissed.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hand is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hand is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


